Citation Nr: 0804371	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-11 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a fractured right mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to May 1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted service connection for 
residuals, fractured right mandible and assigned a 
noncompensable evaluation effective August 5, 2004.


FINDING OF FACT

The medical evidence of record shows that the residuals of 
the fractured right mandible are manifested by normal bone 
architecture in the area of the fracture, no functional 
impairment, and normal motion and masticatory function.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
residuals of a fractured right mandible have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.519, 4.1, 4.40, 4.45, 4.59, 4.150, 
Diagnostic Codes 9904, 9905 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran seeks an initial compensable evaluation for his 
service connected right mandible disability.  This appeal 
arises from an initial grant of service connection, which 
assigned the initial disability evaluation.  Therefore, it is 
not the present level of disability that is of primary 
importance.  Instead, the entire period in question must be 
considered to ensure that consideration is given to the 
possibility of staged ratings, that is, separate ratings must 
be assigned for separate periods of time based on the facts 
found.  The Board has considered whether "staged" ratings 
are appropriate.  See Fenderson v. West, 12 Vet. App. at 119 
(1999); Hart v. Mansfield, Vet. App. No. 05-2424 (November 
19, 2007).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question. 

The current noncompensable evaluation was assigned under 
Diagnostic Code 9904 for malunion of the mandible.  The 
regulation provides that a zero percent rating is assigned 
for slight displacement, a 10 percent rating for moderate 
displacement, and a 20 percent rating for severe 
displacement.  The evaluation is dependent on the degree of 
motion and relative loss of masticatory function.  38 C.F.R. 
§ 4.150, Diagnostic Code 9904.

For temporomandibular articulation, a 10 percent rating is 
assigned for motion of inter-incisal range limited to 31 to 
40 millimeters or when range of lateral excursion is 0 to 4 
millimeters.  A 20 percent rating is assigned for motion of 
inter-incisal range limited to 21 to 30 millimeters.  38 
C.F.R. § 4.150, Diagnostic Code 9905.

The United States Court of Appeals for Veterans Claims 
(Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

At a September 2004 VA dental examination, the veteran 
reported that while in service in 1969 he fell striking the 
right side of his face.  He did not recall any injury to his 
teeth.  After approximately two to three days later he was 
unable to eat and went on sick call where a fracture of the 
right mandible was diagnosed, compounded intraorally through 
the lower right wisdom tooth #32.  The fracture was treated 
with immobilization.  Approximately two weeks later swelling 
was noted over the right angle of the mandible and third 
molar #32 was extracted.  The remainder of the healing 
process was noted as uneventful.

It was noted that since then, the veteran had no complaint 
with motion of the jaw and had no residual paresthesia.  He 
had lost all his teeth, with the last one extracted in 2003, 
which he believed was related to the jaw fracture, having 
been warned by the oral surgeon at that time that he might 
lose his teeth.  The veteran described extractions as being 
due to loosening of the teeth.  The examiner noted that the 
veteran's description of his tooth loss sounded very likely 
as periodontal disease.

The examination showed the veteran who was edentulous in the 
maxilla and mandible.  His upper denture was old, but fit 
reasonably well.  The upper ridge and palate were normal.  
The lower ridge was adequate vertically, but thin.  There was 
no palpable step in the area described as the fracture.  The 
examiner noted that there may be a slight notch in the angle 
on palpation extra-orally.  The ridges were parallel with 
adequate interarch distance.  There was full range of motion 
without restriction, including laterally.  Review of the 
panorex showed no residual of the fracture with normal 
anatomic contour of his mandible.  No residual hardware was 
seen.  The assessment was a history of fracture to the right 
mandible while on active duty, well healed; no apparent 
residuals disability due to fracture.  The examiner noted 
that it was difficult to say whether or not the veteran's 
teeth were lost as a result of the fracture, although this 
was really not likely given the history of loosening over a 
30 to 40 year period in the meantime with slow extraction of 
the teeth.

VA treatment records dated January 2006 show the veteran 
reported no problems chewing.  The examination showed full 
upper dentures, edentulous lower gums and coated tongue.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a compensable initial evaluation for residuals of a fractured 
right mandible.

There is no evidence of chronic osteomyelitis or 
osteoradionecrosis of the mandible, nor is there evidence of 
any loss of the mandible or of any part thereof.  Therefore, 
Diagnostic Codes 9900 thru 9902 are not applicable.  
Similarly, there is no evidence of a nonunion of the 
mandible.  Thus, Diagnostic Code 9903 is not for application.

The medical evidence of record indicates that the veteran's 
loss of teeth is not related to the in-service fracture of 
the mandible.  Moreover, there is no competent medical 
evidence of loss of substance of the mandible.  Accordingly, 
consideration under Diagnostic Code 9913 [loss of teeth due 
to loss of substance of the mandible] is not warranted.

As has been alluded to above, no loss of motion has been 
identified on VA examination.  Accordingly, there is no basis 
upon which to assign a compensable disability rating under 
Diagnostic Code 9905.  See 38 C.F.R. § 4.31 (2007).

DeLuca considerations

Examination in September2004 revealed no functional 
impairment due to the service-connected jaw disability.  
Motion and masticatory function were normal, and no 
limitation of range of motion was noted.  There is no 
competent medical evidence to the contrary.  Accordingly, 
DeLuca factors are not for consideration in this case.

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased (compensable) disability rating for his 
service-connected residuals of a fractured right mandible.  
The claim is therefore denied.



Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's August 2004 notice letter described the evidence 
necessary to file a claim for service connection, and met all 
of the requirements noted above; including informing the 
veteran that it was ultimately his responsibility to see to 
it that any records pertinent to his claim are received by 
VA.  This notification would also apply to the "downstream" 
issues of entitlement to an increased initial evaluation.  
See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  To whatever 
extent the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as increased evaluation claims, the Board finds 
no prejudice to the appellant in proceeding with the present 
decision.  He appealed the disability evaluations assigned.  
As the appeal is being denied herein, any such issues are 
moot.  In addition, after he appealed the noncompensable 
evaluation assessed for his residuals of a fractured right 
mandible, the veteran was later provided with information 
concerning relevant diagnostic codes and their application, 
and made statements, through his representative indicating 
actual knowledge of what would be required for the increased 
initial evaluation.  

The veteran requested and was scheduled to give testimony at 
a Travel Board hearing in December 2007; however, he failed 
to appear at the scheduled hearing.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an increased 
initial evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 
2002 & Supp. 2007).  Specifically, the RO secured and 
associated with the claims file all evidence pertinent to 
this claim, including service medical records, VA treatment 
records, and VA examinations.


ORDER

An initial compensable disability rating for service-
connected residuals of a fractured right mandible is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


